DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15 has been entered.
Response to Arguments
Applicant's arguments filed on October 15 have been fully considered but they are not persuasive.
Regarding applicant’s remarks that the combinations of references fails to teach that a surface of the triangle flat plane is located at s same level as an upper end of the pair of protruding ribs, examiner respectfully disagrees. The upper surface of the triangle flat plane (which constitutes “a surface of the triangular flat plane”) is in line with the central portion of the rib of Tobler. Furthermore, the protruding rib of Tobler is arranged relative to the flat triangular plane in a way notably similar to the applicant’s arrangement of the folding line relative to the flat triangular plane (view figures below).

    PNG
    media_image1.png
    200
    286
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    218
    271
    media_image2.png
    Greyscale

Cropped Figure 1 (left) – Fig 6 of Tobler, cropped to focus on the triangular plane. Cropped Figure 2 (right) – Fig 1 of applicant’s instant invention, cropped to focus on the triangular plane. Both flat triangular planes comprise an upper surface that is in line (i.e. at the same height as) the central portion of the protruding rib.

Additionally, applicant’s amendment defines only that “a surface of the flat plane” is at the same level as the protruding rib but does not indicate that the entire surface of the flat plane must be at the same “level” as the protruding rib. 
Grosjean (see 103 rejection section below) also teaches this limitation. 
As necessitated by the amendment, Grosjean teaches that each triangle flat plane has two sides that coincide with the pair of protruding ribs, respectively, and an upper side that connects ends of the two sides and that the upper side acts as a mountain crease, the two sides act as a valley crease, and as a result the triangle flat plane is folded to an inside of the container (see 103 rejection section below).
Regarding applicant’s argument that incorporating the curved shape of the rib Oguchi to Tobler would not have been obvious, examiner disagrees. While Tobler does not teach a spherically rounded shape, the shape of the upper end of the bottle is angled such that there is a rounder appearance (see Fig 6 of Tobler). Oguchi teaches the presence of the curved shape of the rib in order to guide the folding of an upper area, which may be curved as it approaches the mouth portion, as the rib is shaped to accommodate this rounded portion of the bottle. The rib is shaped to accommodate the shape of the bottle, and therefore, the generally C-shaped rib presented by Tobler (the central connecting portion and the two diagonal portions of the rib) may be curved to accommodate a generally curved shape of the container of Tobler.
The rejection of Claims 1-3 and 9 35 U.S.C. 103 as being unpatentable over Oguchi (JP 2000272616) in view of Tobler (US 5255808) has been withdrawn as a result of the amendment, however, as a result of the amendment, Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Grosjean (US 3595441) in view of Oguchi (JP 2000272616), Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grosjean (US 3595441) in view of Oguchi (JP 2000272616) in further view of Tobler (US 5255808), and Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tobler (US 5255808) in view of Oguchi (JP 2000272616) in further view of Grosjean (US 3595441).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Grosjean (US 3595441) in view of Oguchi (JP 2000272616).
Grosjean teaches a synthetic resin container (20; abstract) comprising a mouth (56), a shoulder (22, upper portion of body), a body (sidewalls 26, 28, 30, and 32) and a bottom (24) and forming a space for accommodating contents (interior of container), wherein, the shoulder is provided with a pair of protruding ribs (bolded, annotated Fig 1; comprises either 46 or 48 on each side wall and the horizontal central section connecting them on either the front or rear wall) configured to be disposed on a front side and a rear side (annotated Fig 1 shows it disposed on a front wall, this is mirrored on the back wall) across a central axis line of the container and to be foldable (Fig 2) when the shoulder is flattened; both ends of one of the pair of protruding ribs are connected to both ends of another one of the pair of protruding ribs (Fig 1; protruding rib that ends on 46 connects to protruding rib that ends on 48 at point 52), respectively, at intermediate positions of the shoulder; a triangle flat plane (bordered by 46 on one side, 48 on the other side, and on top by the horizontal line that connects 46 and 48 which borders top 22 and the sidewall) is provided to each of a pair of connecting portions (46 and 48) where the both 

    PNG
    media_image3.png
    556
    355
    media_image3.png
    Greyscale

Annotated Figure 1 – an annotated version of Figure 1 of Grosjean. A bolded line (comprising two solid bolded lines and one dashed bolded line) has been added to indicate the protruding rib. The dashed line indicates a diagonal line similar to line 46, but on the opposite sidewall (i.e. through the bottle). The rib comprises two diagonal sections and a central horizontal section.
Grosjean does not teach that the protruding ribs are formed into a curved shape that protrudes towards the mouth. However, Oguchi teaches that each of the pair of protruding ribs (23) is formed into a curved shape in which a central portion protrudes toward the mouth side in a front view or a rear view (Fig 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Tobler by adding the protruding ribs being formed into a curved shape that protrudes towards the mouth as disclosed by Oguchi in order to guide the folding of an upper area, which may be curved as it approaches the mouth portion, as the rib is shaped to accommodate this rounded portion of the bottle (Fig 1, Fig 3) and reduce the volume of this portion during folding (Paragraph 0015).
Regarding Claim 3, Grosjean in view of Oguchi as applied to Claim 1 above teaches all the limitations of Claim 3, including that respective central portions of the protruding ribs (Grosjean; bolded, annotated Fig 1; the horizontal center line connecting diagonal portions 46 on either side) are adjacent to (Fig 1) a base end portion of the mouth (adjacent portions of 56 and top wall 22). 
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grosjean (US 3595441) in view of Oguchi (JP 2000272616) in further view of Tobler (US 5255808). 
Regarding Claim 2, Grosjean in view of Oguchi as applied to Claim 1 above teaches all the limitations of Claim 2, except for the body having a width larger than its thickness. However, Tobler teaches that the body has a flat shape with a width larger than a thickness (Fig 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Grosjean in view of Oguchi by adding the flat shape of the body with a width larger than a thickness as disclosed by Tobler in order to create a 
Regarding Claim 9, Grosjean in view of Oguchi in further view of Tobler as applied to Claim 2 above teaches all the limitations of Claim 9, including that respective central portions of the protruding ribs (Grosjean; bolded, annotated Fig 1; the horizontal center line connecting diagonal portions 46 on either side) are adjacent to (Fig 1) a base end portion of the mouth (adjacent portions of 56 and top wall 22). 
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tobler (US 5255808) in view of Oguchi (JP 2000272616) in further view of Grosjean (US 3595441)
Tobler teaches a synthetic resin container (1) comprising: a mouth (5), a shoulder (4, area of body above line 8), a body (6) and a bottom (3) and forming a space for accommodating contents, wherein, the shoulder (4, area of body above line 8) is provided with a pair of protruding ribs (in the annotated figure, the bolded portion is one protruding rib, comprised of folding lines 12 at the ends and a central folding line between them) configured to be disposed on a front side and a rear side across a central axis line of the container and to be foldable when the shoulder is flattened (Figs 1, 2, 7) and both ends of one of the pair of protruding ribs (bolded portion of annotated figure) are connected to both ends of another one of the pair of protruding ribs, respectively, at intermediate positions (10; the point at which the protruding ribs connect is the point where folding lines 12 connect) of the shoulder (4, area of body above line 8); a triangle flat plane (Fig 6, Fig 7; triangular plane between folding lines 12) is provided to each of a pair of connecting portions where the both ends of one of the protruding ribs are connected with the both ends of the another one of the protruding ribs, respectively (in the annotated figure, the bolded portion is one protruding rib, comprised of folding lines 12 at the ends and a central folding line between them; the point at which the protruding ribs connect is the point where folding lines 12 connect); each triangle flat plane has two sides (sides bordered by diagonal portions of 12 which 
Tobler does not teach that the protruding ribs are formed into a curved shape that protrudes towards the mouth. However, Oguchi teaches that each of the pair of protruding ribs (23) is formed into a curved shape in which a central portion protrudes toward the mouth side in a front view or a rear view (Fig 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Tobler by adding the protruding ribs being formed into a curved shape that protrudes towards the mouth as disclosed by Oguchi in order to guide the folding of an upper area, which may be curved as it approaches the mouth portion, as the rib is shaped to accommodate this rounded portion of the bottle (Fig 1, Fig 3) and reduce the volume of this portion during folding (Paragraph 0015).
Tobler in view of Oguchi does not teach the triangle flat plane being folded to an inside of the container. However, Grosjean teaches that the upper side acts as a mountain crease, the two sides act as a valley crease (Fig 2), and as a result the triangle flat plane is folded to an inside of the container (Fig 2, resulting in Fig 3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Tobler in view of Oguchi by adding the flat triangular plane being folded to an inside of the container as disclosed by Grosjean in order to create a collapsible container which can be collapsed substantially fully (abstract) without increasing the 
Regarding Claim 2, Tobler in view of Oguchi in further view of Grosjean as applied to Claim 1 above teaches all the limitations of Claim 2, the body has a flat shape with a width larger than a thickness (Tobler; Fig 3).
Regarding Claim 3, Tobler in view of Oguchi in further view of Grosjean as applied to Claim 1 above teaches all the limitations of Claim 3, except for central portions of the protruding ribs being adjacent to the base of the mouth. However, Oguchi teaches that respective central portions (uppermost portion of 23, nearest 15) of the protruding ribs (23) are adjacent to a base end portion (15) of the mouth (5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Tobler by adding the for central portions of the protruding ribs being adjacent to the base of the mouth as disclosed by Oguchi in order guide the folding of an upper area, which may be curved as it approaches the mouth portion, as the rib is shaped to accommodate this rounded portion of the bottle (Fig 1, Fig 3) and reduce the volume of this portion during folding (Paragraph 0015). The rib being adjacent to the mouth portion ensures that more bottle 
Regarding Claim 9, Tobler in view of Oguchi in further view of Grosjean as applied to Claim 2 above teaches all the limitations of Claim 9, except for central portions of the protruding ribs being adjacent to the base of the mouth. However, Oguchi teaches that respective central portions (uppermost portion of 23, nearest 15) of the protruding ribs (23) are adjacent to a base end portion (15) of the mouth (5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle disclosed by Tobler by adding the for central portions of the protruding ribs being adjacent to the base of the mouth as disclosed by Oguchi in order guide the folding of an upper area, which may be curved as it approaches the mouth portion, as the rib is shaped to accommodate this rounded portion of the bottle (Fig 1, Fig 3) and reduce the volume of this portion during folding (Paragraph 0015). The rib being adjacent to the mouth portion ensures that more bottle material near the mouth portion is able to be folded to minimize bottle volume after folding is completed.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida (JP 2005170386) teaches a foldable plastic bottle comprising a triangular folding portion bordered by a protruding rib on either side, wherein the triangular portion folds towards the interior of the bottle when being collapsed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250. The examiner can normally be reached Monday-Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735